Citation Nr: 1009200	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  08-26 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an earlier effective prior to March 9, 2007, 
for a 40 percent rating for degenerative disc disease of the 
lumbar spine.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

A. A. Booher, Counsel





INTRODUCTION

The Veteran had active service from December 1994 to March 
13, 2001.  He was born in 1975.

This appeal to the Board of Veterans' Appeals (Board) is from 
actions taken by the above Department of Veterans Affairs 
(VA) Regional Office (RO).

Service connection is also in effect for medial compartment 
degenerative arthritis of the left knee with medial meniscus 
tear.  Any questions with regard to that issue and the rating 
thereof are not part of the current appeal.


FINDING OF FACT

A reasonable doubt is raised that, more often than not, from 
the time of his claim for an increased rating in November 
2004 to March 2007, the Veteran's low back disability was 
manifested by no more than complaints of chronic pain, with 
flare-ups and exacerbations; objective findings of limitation 
of lumbar motion with pain on motion; and limitation of 
activities; but there has been no report or finding of 
ankylosis or incapacitating episodes having a total duration 
of at least 6 weeks over a recent period of 12 months, and at 
no time has there been confirmed chronic radiculopathy 
secondary thereto. 


CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, and under 
governing law, the appropriate effective date of the award of 
a 40 percent rating for his low back disorder is November 29, 
2004.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107, 5110 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.400, 4.2, 
4.10, 4.40, 4.45, 4.59, Code 5243 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 3.326(a) (2008).  In view of the disposition 
herein, there is no need for further discussion of notice or 
development.

II.  Pertinent Criteria

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the Veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.

The rating criteria for evaluating intervertebral disc 
syndrome were revised, effective from September 23, 2002.  
See 67 Fed. Reg. 54,345-49 (Aug. 22, 2002), now codified at 
38 C.F.R. § 4.71a, DC 5293 (2009).  In 2003, further 
amendments were made for evaluating disabilities of the 
spine.  See 68 Fed. Reg. 51,454-58 (Aug. 27, 2003) (now 
codified at 38 C.F.R. § 4.71a, DCs 5235 to 5243 (2009)).  The 
latter amendment and a subsequent correction were made 
effective from September 26, 2003.

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of an appeal, 
the Board considers both the former and current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (Apr. 
10, 2000); 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.

Under the criteria in effect prior to September 23, 2002, 
intervertebral disc syndrome warrants a 20 percent rating if 
it is moderate with recurring attacks.  A 40 percent 
evaluation is authorized for intervertebral disc syndrome if 
it is severe with recurrent attacks and intermittent relief.  
A 60 percent evaluation is warranted for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  38 C.F.R. § 4.71a, DC 
5293.

Under the interim revised criteria of DC 5293, effective 
September 23, 2002, intervertebral disc syndrome was 
evaluated (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months, or by combining under 38 C.F.R. § 4.25 (combined 
rating tables) separate evaluations of its chronic orthopedic 
and neurological manifestations along with evaluations for 
all other disabilities, whichever method results in the 
higher evaluation.  A maximum 60 percent rating is warranted 
when rating based on incapacitating episodes, and such is 
assigned when there are incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  A 40 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 4 
weeks, but less than 6 weeks, during the past 12 months. A 20 
percent evaluation is assigned for incapacitating episodes 
having a total duration of at least 2 weeks, but less than 
4 weeks, during the past 12 months.

Note 1 provides that for the purposes of ratings under 38 
C.F.R. § 4.71a, DC 5293, an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and 
neurological signs and symptoms resulting from intervertebral 
disc syndrome that are present constantly, or nearly so.  
Note 2 provides that when evaluating on the basis of chronic 
manifestations, we evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes, and evaluate neurological 
disabilities separately using evaluation criteria for the 
most appropriate neurological diagnostic code or codes.

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain was evaluated under 38 C.F.R. § 4.71a, DC 
5295, under which lumbosacral strain warrants a 20 percent 
rating where there is muscle spasm on extreme forward 
bending, and loss of lateral spine motion, unilateral, in a 
standing position.  A 40 percent rating is warranted for 
severe lumbosacral strain with listing of the whole spine to 
the opposite side; positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warrants a 20 
percent rating if it is moderate and a 40 percent rating if 
it is severe.  38 C.F.R. § 4.71a, DC 5292.  Also, ankylosis 
of the lumbar spine warrants a 40 percent evaluation if it is 
favorable, or a 50 percent evaluation if unfavorable.  38 
C.F.R. § 4.71a, DC 5289 (2003).  Complete bony fixation 
(ankylosis) of the spine at an unfavorable angle with marked 
deformity and ankylosis of major joints or without other 
joint involvement warrants a 100 percent rating.  38 C.F.R. § 
4.71a, DC 5286.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§4.10, 4.40, and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.  With respect to joints, in particular, the 
factors of disability reside in reductions of normal 
excursion of movements in different planes. Inquiry will be 
directed to more of less than normal movement, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse.  38 
C.F.R. § 4.45.

Under the criteria effective on and after September 26, 2003, 
lumbosacral strain and degenerative arthritis of the spine 
are rated under the general rating formula for rating 
diseases and injuries of the spine (outlined below). 38 
C.F.R. § 4.71a, DCs 5237 and 5242 (2009).  Intervertebral 
disc syndrome is rated under the general formula for rating 
diseases and injuries of the spine or based on incapacitating 
episodes (outlined above), whichever method results in the 
higher rating when all disabilities are combined under 38 
C.F.R. § 4.25. 38 C.F.R. § 4.71a, DC 5243 (2009).  Since this 
rating code itself contemplates limitation of motion, a 
separate rating for limitation of motion would not be 
warranted. VAOPGCPREC 36-97 (Dec. 12, 1997).

Under the general rating formula for rating diseases and 
injuries of the spine, effective September 26, 2003, with or 
without symptoms such as pain, stiffness or aching in the 
area of the spine affected by residuals of injury or disease, 
the following ratings will apply.  A 20 percent rating is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees, but not greater than 60 degrees; the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees; or if there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 40 percent rating is warranted for 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent rating is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine and a 100 percent 
rating is warranted for unfavorable ankylosis of the entire 
spine.

There are several notes set out after the above diagnostic 
criteria, which provide the following:  First, associated 
objective neurological abnormalities are to be rated 
separately under an appropriate diagnostic code.  Second, for 
purposes of VA compensation, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion is 0 to 30 degrees, 
and left and right lateral rotation is 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the thoracolumbar spine is to 140 degrees.  Third, 
in exceptional cases, an examiner may state that, because of 
age, body habitus, neurological disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in the 
regulation.  Fourth, each range of motion should be rounded 
to the nearest 5 degrees.

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at 
"Diseases of the Peripheral Nerves" in 38 C.F.R. § 
4.124(a).

Complete paralysis of the sciatic nerve warrants an 80 
percent evaluation; with complete paralysis of the sciatic 
nerve, the foot dangles and drops, no active movement of the 
muscles below the knee is possible, and flexion of the knee 
is weakened or (very rarely) lost.  Incomplete paralysis of 
the sciatic nerve warrants a 60 percent evaluation if it is 
severe with marked muscular dystrophy, a 40 percent 
evaluation if it is moderately severe, a 20 percent 
evaluation if it is moderate or a 10 percent evaluation if it 
is mild.  38 C.F.R. § 4.124a, DC 8520 (2009).

Also, under these revisions, the "combined range of motion" 
refers to the sum of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the thoracolumbar spine is 
240 degrees.  The code section for intervertebral disc 
syndrome is now DC 5243, and associated objective 
neurological abnormalities (e.g., bladder and bowel 
impairment) are to evaluated separately.

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in approximate 
balance, the claim is allowed. 38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Under the applicable criteria, generally, the effective date 
for an award based on a claim for increase shall be the date 
of receipt of the claim or the date entitlement arose, 
whichever is later.  Specific to claims for increase, the 
effective date may the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if the claim is received within 1 year from such 
date; otherwise, it shall be the date of receipt of the 
claim.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o).

Under 38 C.F.R. § 3.157(a), a report of examination or 
hospitalization will be accepted as an informal claim for 
benefits, if the report relates to a disability that may 
establish entitlement.  However, there must first be a prior 
allowance or disallowance of a claim.  38 C.F.R. § 3.157(b).

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151(a).  Any communication or action, 
indicating an intent to apply for 1 or more benefits under 
the laws administered by the VA, from a claimant, his duly 
authorized representative, or some person acting as next 
friend of a claimant who is not sui juris may be considered 
an informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155(a).

The Board must make judgments as to the credibility of 
testimony, as well as of various medical opinions.  In 
determining whether documents submitted by a Veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (observing that in case where the claimant was also a 
physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify").  The Court has held that "where 
the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required . . 
. ."  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Also, the Board is not competent to supplement the record 
with its own unsubstantiated medical conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Following the point 
at which it is determined that all relevant evidence has been 
obtained, it is the Board's principal responsibility to 
assess the credibility, and therefore the probative value of 
the evidence of record in its whole.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Elkins v. Gober, 229 F. 3d 1369 (Fed. 
Cir. 2000).  The Federal Circuit Court has recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

Similarly, it is well established that, while someone who is 
a layperson is not considered capable of opining on matters 
requiring medical knowledge, he/she is permitted to provide 
observations.  See Moray v. Brown, 5 Vet. App. 211 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Medical 
evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); see 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).

The Board has reviewed all the evidence in the appellant's 
claims file.  Although there is an obligation to provide 
adequate reasons or bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 
122, 128-30 (2000).

III.  Factual Background and Analysis

Service records are in the file for comparative purposes.  
The Veteran had active service from December 1994 to March 
13, 2001.  

The Veteran filed his initial claim for VA compensation in a 
VA Form 21-526, received on March 31, 2003.

A VA orthopedic examination was undertaken in August 2003, a 
complete report from which is on file.  He said he had back 
pain at least once a week.  During those times, he would get 
tightness in the back which limited his ability to do any 
lifting or carrying and could not do much about the pain.  
However, he denied having any pain shooting down the 
extremities, tingling, weakness, bowel or bladder complaints, 
etc..  He could walk as far as he wished.  The back pain was 
said to be deep, locking up the muscles, for which he took 
Ibuprofen.  He was working as a welder, and said he could do 
all of his daily functions including repetitive motions.  He 
used no canes or other assistive devices.

On examination of the lumbar spine, he could stand erect and 
had no gross abnormalities of spinal alignment including an 
increase in lordotic or scoliotic curve.  He was mildly 
tender to palpation about the erector spinae group, and 
nontender over the sacroiliac joints bilaterally.  He had 
negative straight leg raising, negative crossover, and 
negative Patrick Fabere.  He had normal knee reflexes or no 
sensory diminution.  Forward flexion was to 70 degrees, 
limited by pain and spasm seen in the lumbar spine.  There as 
no tenderness over the spinous processes of the lumbar spine.   
He had rotation of 60 degrees and 28 degrees of lateral 
flexion, bilaterally; he had 10 degrees of hyperextension.  
X-rays were unremarkable.

In a rating action in September 2003, service connection was 
granted for lumbar strain and a 10 percent rating was 
assigned from the date of his initial claim, i.e., March 31, 
2003.  He was so informed in correspondence dated October 8, 
2003.

(Parenthetically, he underwent a VA examination in October 
2003 that dealt exclusively with his knee; there is no 
mention of his back on the report thereof.  A rating action 
in November 2003 granted service connection for his left knee 
disability.  A rating action in January 2004 denied 
entitlement to service connection for other disabilities 
including hearing loss, tinnitus, an eye condition and a 
dental disability). 

The Veteran next submitted a VA Form 21-4138,  received 
November 29, 2004, in which he stated that his leg and back 
problems have steadily worsened over the last 18-month period 
from the aggravation of his employment driving a school bus.  
He said that it had gotten to the point that he had constant 
back pain and knee pain, which made it difficult to sleep.  
He said he could neither stand nor sit for long periods.  For 
the last several months, his left knee had swelled really 
badly by the end of the day and lately he had begun losing 
sensation in his left foot.  He reported being under the care 
of Dr. P.V., and asked that a VA examination be scheduled.

Several weeks later, records were submitted by his 
representative from P.V., M.D., relating to his care of the 
Veteran for a variety of complaints including testicular pain 
diagnosed as epididymitis (for which he was given a 
prescription for Vioxx and samples of Levaquin), anxiety and 
depression and neck pain.  Several visits involved regulation 
of medications inclining Lexapro.  On a single visit, drafted 
December 3, 2004, the clinical records noted that he wished 
to discuss his knee and back injuries from service.  He said 
he had not had regular treatment except for Ibuprofen.  He 
was now complaining of radiation down the left leg.  On 
examination, his left knee showed some degenerative changes 
on X-rays.  It was felt that he probably showed degenerative 
disc disease of the lumbar spine with lumbar radiculopathy 
and a magnetic resonance imagining (MRI) was to be scheduled.  
He was given samples of Celebrex.  A report of a MRI of the 
lumbar spine is of record dated December 13, 2004, all of 
which is in the file.  The MRI showed degenerative disc 
disease at L-5/S-1 with minimal early desiccation and minimal 
protrusion, and mild facet arthropathy.

A VA orthopedic examination was undertaken in January 2005, 
complete report from which is of record.  The examination 
related to both the back and his left knee which he said had 
gotten worse over the past 18 months.  He was working as a 
bus driver and mechanic; he would drive the bus for an hour 
and a half in the morning, work as a mechanic in between, and 
then drive the bus again in the evening to pick up the 
children.  He said that he had increased pain in his back and 
knee with sitting and driving the bus, but his work as a 
mechanic semed to be unaffected.  He described instances when 
the knee would lock up.  He had had care for the back at the 
same time as he was seen for his knee and had been given 
Barophen and Celebrex.  He could walk two blocks before the 
knee and back would tighten up and he would have back spasms 
and leg pain which radiated into the foot and across the big 
toe with numbness throughout the day.  He denied having 
mechanical pain in the back.  He said he loved his job and 
had not missed time away from it due to the back and knee, he 
said that repetitive movement were painful, but the pain 
decreased with stopping the repetitive motions.

On examination of the back, he was able to sit and stand from 
a chair unassisted.  He could rise up on his toes and rock 
back on his heels.  He had no deficit in dorsiflexion, 
plantar flexion, inversion, eversion, or extensor hallucis 
longus.  He had normal sensation without numbness of 
tingling.  He had positive straight leg raising on the left, 
negative crossover and negative Patrick Fabere.  He had 
downward toes and no clonus.  He had forward flexion to 60 
degrees, lateral flexion to 25 degrees.  He could not extend 
the back due to pain and to left-sided sacroiliac joint pain, 
but Patrick Fabere was again specifically noted to be 
negative.  He had 35 degrees of bilateral rotation.  Muscle 
spasms were not seen with rotation or lateral flexion, but 
they were seen on forward flexion and return from flexion.  
His reflexes were normal.  Pertinent diagnoses were chronic 
lumbar spine strain; MRI 

findings of degenerative disc disease; and EMG ruled out 
radiculopathy.  It was not felt to be affecting his work at 
present, but he had an estimated loss of 25-30 percent of 
range of motion strength and coordination due to the 
repetitive movement flareups daily. 

As a result of the aforementioned evidence, in a rating 
action in May 2005, the rating assigned for his low back 
disorder was raised from 10 to 20 percent, and the disorder 
was recharacterized as degenerative disc disease, having been 
previously identified as lumbar strain.  The effective date 
of the increased rating for the low back was November 29, 
2004, the date he filed the claim therefor.  (It is also 
noted that an increased rating was also assigned in that same 
rating for his left knee disability.  This brought his 
combined rating to 40 percent.  However the knee issue is not 
part of the current appeal.)  He was informed of the rating 
action in correspondence dated May 6, 2005, and informed of 
his appellate rights to be pursued within a year.  He was 
also informed as to the nature of his payments for dependents 
and he submitted additional information in that regard which 
did not address the substance of his back claim. 

A VA Form 21-4138, dated November 1, 2005, was received on 
November 4, 2005.  The Veteran stated that he wanted a de 
novo review of the May 2005 rating for both his knee and 
back.  With regard to his back, he said that in the past year 
his back had gotten to a condition where he could not bend it 
in physical therapy; that he has constant back pain in the 
lumbar area requiring constant medication and muscle relaxers 
to get him through the driving for two hours a day and then 
working as a diesel mechanic for the rest of the day.  At 
least twice a month, he had to go home on sick leave for the 
remainder of the day due to pain and stiffness.  He has also 
had problems with anxiety and increased weakness in his lower 
extremities and was losing sensation in the left foot.

On VA examination on March 9, 2007, the Veteran discussed his 
knee problems at length.  He also said that with regard to 
his back, he had had no incapacitating episodes.  He said he 
had seen his doctor for the pain radiating down the leg, 
sporadically and not every day.  He was not hindered at work 
by the back.  He said he had problems moving when he got out 
of bed, although it loosened up some with as the day 
progressed, but he had difficulties with all activities 
although he muscled through them.  He could walk only short 
distances and stand for short periods of time without having 
back pain, but he tried not to stop what he was doing.  He 
equated that he could stand as long as he needed to work on 
the buses, and to walk as far as he wished.  His biggest 
problem was sleeping at night, but he now took medications 
three times a day, and this let him sleep through the night 
and do what he needed to do otherwise.  He said EMG's had 
previously been normal and had shown no radicular components.  

The Veteran also described getting a sharp back pain with any 
repetitive lifting, carrying, or climbing, at which point the 
back would become stiff and just shut down where he would 
have virtually no range of motion.  On examination, he was 
able to forward flex to only 30 degrees before he had extreme 
pain in the back.  He had spasms with lateral flexion and 
could go only 10 degrees bilaterally, with spasms.  He was 
able to rotate only to 15 degrees with spasms seen.  He could 
not bend without going into spasm.  These were all tested 
three times.  He had 2+ reflexes in knee jerk.  Sensation was 
intact.  He had a negative straight leg raising test.  There 
was tenderness at the left sacroiliac joint to palpation and 
patrick Fabere was positive on the left.  He had no 
malalignment but the back was tender to palpation in the 
entire erector spinae group and the left sacroiliac joint 
area.

The examiner assessed that the back-related findings were not 
different as to any neurological components.  However, he 
felt that it was reasonable to conclude that he would lose 
from 30-35 degrees of his range of motion, strength, and 
coordination and fatigability associated with repetitive 
motions, flareups, and acute muscle spasms.  The examiner 
felt that he was tolerating work and his home life at this 
time.  He had missed 3-4 days but was still working well.

Based on the March 2007 examination findings, in a rating 
action in April 2007, the 40 percent rating was assigned for 
his low back disability, effective March 9, 2007, the date of 
that examination.  The Veteran has not argued with the 
assignment of the 40 percent rating, only with the date from 
which it was assigned.  Accordingly, it is noted that 
additional VA examinations have since taken place, and have 
been reviewed, but need not be further cited because they do 
not affect the rating assigned before March 7, 2007.

The underlying facts in this case are relatively definitive, 
but the collateral issues require some preliminary resolution 
and explanation.  The pivotal argument in this case is that 
the Veteran filed his claim for an increased rating for his 
back disability on November 29, 2004; that his disability had 
clearly deteriorated in more elements than not at that time 
to the point as to qualify for that 40 percent rating, albeit 
it deteriorated even further thereafter; and that he was thus 
entitled to the rating of 40 percent from that date.  

Of interest is that the RO had already taken into account the 
fact that his disability had increased at the time of the 
claim, namely November 2004, because that was that date from 
which the increase was effectuated by the RO from 10 to 20 
percent.  Rather, the issue is whether the disability at that 
time was more nearly reflective of symptomatology as would 
warrant the later assigned 40 percent rating.  In this facet 
of the case, the evidence becomes somewhat less precise but 
nonetheless equitably resolvable.

The Board has carefully reviewed all of the evidence from 
November 2004 to March 2007 with regard to the Veteran's back 
disability (separate and apart from his left knee 
disability).  In this regard, and as identified above in 
various clinical assessments, and in his own credible 
statements providing his own observations including with 
regard to increased occupational impairment in particular, 
the Board finds there is reasonable doubt that, if not all, a 
significant number of the criteria for a 40 percent rating 
commencing in November 2004 were met more often than not, and 
certainly with the ongoing deterioration, there was more of 
the higher symptomatology than less so.  Given the aggregate 
impact of the evidence, the Board finds that the evidence in 
that regard was in approximate balance, and in such a case, 
there is a doubt raised which must be resolved in the 
Veteran's favor.  Accordingly, a 40 percent rating is 
assigned for his low back disability from the date of his 
claim, namely November 29, 2004.



ORDER

An earlier effective prior to March 9, 2007, for a 40 percent 
rating for degenerative disc disease of the lumbar spine is 
assigned from the date of the Veteran's claim, i.e., November 
29, 2004; the appeal is granted subject to the pertinent 
regulatory criteria relating to the payment of monetary 
awards.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


